83970: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25178: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83970


Short Caption:UMC VS. GILLESPIECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797736Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/05/2022 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCorvel CorporationJeanne P. Bawa
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Lloyd M. Friend
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						John P. Lavery
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


AppellantUMCJeanne P. Bawa
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Lloyd M. Friend
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						John P. Lavery
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentCelena GillespieJavier A. Arguello
							(Bertoldo Baker Carter Smith & Cullen)
						





Docket Entries


DateTypeDescriptionPending?Document


12/22/2021Filing FeeFiling Fee due for Appeal. (SC)


12/22/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-36551




12/22/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-36553




01/03/2022Filing FeeFiling Fee Paid. $250.00 from Lewis Brisbois Bisgaard & Smith.  Check no. 15368. (SC)


01/03/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-00154




01/05/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)22-00336




01/24/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)22-02438




01/24/2022Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)22-02446




01/25/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-02521




02/07/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-04183




04/11/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  May 9, 2022.  (SC)22-11362




07/19/2022Order/ProceduralFiled Order to File Document.  Appellants shall have 7 days from the date of this order to file the opening brief and appendix.  (SC)22-22645




07/26/2022MotionFiled Appellants' Request for Voluntary Dismissal of Appeal. (SC)22-23518




08/11/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Appellants' motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)22-25178





Combined Case View